Citation Nr: 1017170	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-06 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Meniere's disease, 
to include as secondary to bilateral hearing loss and 
tinnitus.    


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from August 1946 to 
August 1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board sees that the RO has characterized the tinnitus and 
left knee disorder issues as claims to reopen based on new 
and material evidence.  In this regard, the Veteran 
originally filed a claim for service connection for tinnitus 
and a left knee disorder in May 2000.  In a June 2000 rating 
decision, the RO denied these claims on the basis that they 
were not well grounded.  The RO provided the Veteran with 
notice of this denial that same month.  The Veteran did not 
appeal this decision.  But on November 9, 2000, the VCAA 
(since codified at 38 U.S.C.A. § 5100 et seq.) became law.  
The VCAA provided that under certain circumstances claims 
that had been denied as not well grounded and became final 
during the period from July 14, 1999, to November 9, 2000, 
may be readjudicated on a de novo basis as if the denial had 
not been made.  VA law views unappealed rating decisions to 
be final as of the date of the notification letter (here June 
2000), not as of the date the one-year period expires.  See 
38 U.S.C.A. §§ 5104, 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2009).  Therefore, the prior June 2000 rating decision fell 
within the time frame for de novo readjudication of his 
tinnitus and left knee disorder claims.  It follows that the 
original May 2000 claim remained open, pending, and 
unadjudicated until the RO readjudicated these issues on a de 
novo basis in the subsequent March 2006 rating decision on 
appeal.  Therefore, the Board need not address whether there 
is new and material evidence to reopen these issues. 

The Veteran submitted additional private medical evidence in 
May 2009 prior to certification of the appeal to the Board, 
but still after the RO issued the final Supplemental 
Statement of the Case (SSOC) in April 2009.  However, the RO 
did not issue another SSOC addressing this additional 
evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2009).  
Nevertheless, since this evidence is merely duplicative of 
records already on file, an additional SSOC is not required.  
See 38 C.F.R. § 19.37(a).  In this respect, although the 
representative in a May 2009 transmittal sheet argues that 
the RO failed to list or consider this evidence (in 
particular evidence from a Dr. M.), a review of the December 
2006 SOC indicates that the RO both listed and considered Dr. 
M.'s May 2005 private medical opinion as well as other 
private evidence submitted by the Veteran.  As such, the 
latter evidence submitted by the Veteran is merely duplicate 
of previous evidence considered, and an additional SSOC would 
serve no constructive purpose.   
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is insufficient evidence of a chronic left knee 
disorder in service or for many years thereafter, or of 
arthritis of the left knee within one year after service.   
There is also no competent evidence of a nexus (no link) 
between the any current left knee disorder and the Veteran's 
period of active military service.

2.  Although the Veteran was exposed to acoustic trauma 
during service, there is insufficient evidence of hearing 
loss or tinnitus or Meniere's disease upon discharge, within 
one year after service, and for many years post-service.  

3.  The evidence of record reflecting no relationship between 
the Veteran's current hearing loss, tinnitus, and Meniere's 
disease and his military service outweighs the evidence in 
support of a nexus.

4.  Absent the award of service connection for underlying 
hearing loss and tinnitus, there is no disability to which 
current Meniere's disease may be secondary.  




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated 
during service and arthritis of the left knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Meniere's disease was not incurred in or aggravated by 
service, or due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in May 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claims; (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) and informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  In short, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been alleged or demonstrated.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued the VCAA notice 
letter in May 2005 prior to the March 2006 rating decision on 
appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), a service personnel record 
(SPR), certain private medical evidence as identified and 
authorized by the Veteran, and VA treatment records.  In 
addition, the Veteran has also submitted several personal 
statements, lay statements from family, and additional 
private medical evidence.  With regard to his STRs, the 
Veteran has indicated he sustained a left knee injury during 
service for which he was treated in sick bay.  See March 2007 
Substantive Appeal.  But none of his STRs reveal complaints 
of or treatment for a left knee injury.  Moreover, his STRs 
were previously provided to the VA and associated with the 
claims file prior to the 1973 fire at the National Personnel 
Records Center (NPRC), such that all of his STRs were 
available for review in this case.  The Board also finds that 
the Veteran's assertion regarding in-service treatment for 
left knee treatment is not credible, given that no history of 
a left knee injury was reported or noted at his August 1948 
separation examination during service.  The Board finds no 
basis for further pursuit of any alleged additional STRs.  
38 C.F.R. § 3.159(c)(2) and (3).

The Board notes that although a VA medical examination and 
opinion was secured for his hearing loss, tinnitus, and 
Meniere's disease claims, no medical examination and opinion 
was conducted for his left knee claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

However, the standards of McLendon, supra, are not met in 
this case for the left knee.  No history of a left knee 
injury was reported or noted at his August 1948 separation 
examination during service, providing strong evidence against 
his current assertions regarding earlier in-service 
treatment.  The information and evidence of record as a whole 
simply does not establish the occurrence of an in-service 
left knee injury.  There is also no evidence of presumptive 
left knee arthritis within one year of service.  Further, 
there is neither sufficient evidence indicating that any 
current left knee disorder on appeal is linked to service, 
nor any credible evidence of continuity of symptomatology of 
a left knee disorder since service.  The Veteran has never 
specifically asserted continuity of symptomatology.  In fact, 
post-service, private and VA treatment records dated in the 
1960s, 1970s, 1980s, and 1990s reveal symptoms and treatment 
for a variety of medical disorders, but are negative for a 
left knee disorder until a motor vehicle accident in July 
1999.  In short, there is already sufficient competent 
medical evidence of record to decide this claim.  See again 
McLendon, 20 Vet. App. at 81.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant the left 
knee disorder claim, and in fact provide evidence against the 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Thus, the Board is satisfied 
that all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  


Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor in determining the credibility of lay evidence.  Id. 
at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis and organic 
diseases of the nervous system (sensorineural hearing loss).  
They will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin 
v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate a 
disorder with a service-connected disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 
498.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Left Knee Disorder

The Veteran contends that he injured his left knee during 
service.  He has stated he had a "cut" on the left knee.  
He also recently added that he was treated for a left knee 
injury for one week in sick bay during service.  See original 
May 2000 claim; April 2005 claim; and March 2007 Substantive 
Appeal.  He has never specifically alleged continuity of 
symptoms since service, but he does believe his current left 
knee problems are related to the in-service injury.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a July 1999 
private medical report from Ochsner Foundation Hospital 
documents that the Veteran sustained a left knee strain with 
tenderness.  It was noted that the injury occurred during a 
motor vehicle accident (MVA) on the same day.  The Veteran 
has continued to assert left knee symptoms, but there is no 
subsequent medical evidence of a left knee disorder.  
Regardless, for purposes of this decision, the Board will 
assume that the Veteran currently has a left knee disorder.  

STRs are negative for any complaint, treatment, or diagnosis 
of a left knee injury or a left knee cut or scar.  Therefore, 
the Veteran's STRs fail to provide any evidence in support of 
the Veteran's claim.  In fact, no history of a left knee 
injury was reported or noted at his August 1948 separation 
examination during service, providing strong evidence against 
his current assertions regarding earlier in-service 
treatment.  In addition, the Veteran himself has failed to 
provide any specific details regarding the circumstances of 
his alleged in-service left knee injury, e.g., - how it 
occurred.  The Board acknowledges the Veteran is indeed 
competent to report sustaining a left knee injury during 
service, as well as symptoms of a left knee injury.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  However, 
the Veteran's credibility affects the weight to be given to 
his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 
Vet. App. 465, 469(1994) (finding that the weight and 
credibility of evidence "is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted").  Here, it is simply unclear 
whether a left knee injury occurred during service.  In any 
event, the Veteran's STRs, as a whole, do not support the 
Veteran's claim for service connection as they do not reveal 
a chronic left knee disorder that lasted beyond service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the evidence as a whole does not show 
continuity of symptomatology of a left knee disorder since 
service.  38 C.F.R. § 3.303(b).  The evidence of record 
reveals that from discharge from service in August 1948, up 
until the first documented treatment in a private July 1999 
hospital record, there is no record of any complaint, let 
alone treatment, for a left knee condition.  Again, the 
Veteran has never specifically alleged continuity of 
symptomatology.  The the Federal Circuit has determined that 
such a lapse of time (51 years), is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  In fact, 
post-service private and VA treatment records from the 1960s, 
1970s, 1980s, and 1990s, prior to 1999, reflect treatment and 
complaints for a variety of other medical conditions, 
including deep vein thrombosis of the left lower extremity 
after a tennis racket accident, but are silent as to symptoms 
of a left knee condition.  It is notable that when medical 
providers listed a history of the Veteran's various medical 
disorders in these records, there was no mention of the 
Veteran reporting a left knee disorder.  Lay statements found 
in medical records when medical treatment was being rendered 
may be afforded greater probative value.  These records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The 
Board may also consider a lack of contemporaneous medical 
evidence as one factor in determining the credibility of lay 
evidence.  Buchanan, 451 F.3d at 1337.  In summary, service 
and post-service medical and lay records do not credibly 
demonstrate continuity of any in-service symptomatology seen.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.

Likewise, since there is no objective indication of arthritis 
within one year after service, the Veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Moreover, 
there is simply no competent evidence or opinion that in any 
way relates any current left knee disorder to his period of 
active military service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  There is also 
evidence that the Veteran sustained an intercurrent left knee 
injury after a MVA in 1999.  See 38 C.F.R. § 3.303(b).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left knee disorder, so there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



Analysis - Hearing Loss, Tinnitus, and Meniere's Disease

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992

As a threshold consideration, the first - and perhaps most 
fundamental requirement for any service-connection claim is 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Although a private 
audiological examination conducted in July 2004 appears to 
reflect bilateral hearing loss, the results from this 
examination were provided in graphic representations without 
interpretation as to the exact puretone thresholds found.  A 
January 2006 VA audiology examiner indicated the VA was not 
able to get consistent results for the Veteran by way of 
December 2005 and January 2006 audiograms.  It was noted that 
a positive speech Strenger test suggested "unreliable" test 
results from the Veteran.  Positive Strengers were obtained 
at several pure tones.  The VA test results were terminated.  
In any event, for purposes of this decision, the Board will 
assume that the Veteran currently has bilateral hearing loss 
per the applicable regulation.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Current tinnitus was also 
diagnosed by a May 2005 North Alabama Ear, Nose and Throat 
(ENT) Associates report.  Finally, current Meniere's syndrome 
was also recently diagnosed by a December 2005 VA ear disease 
examiner.  

The Veteran alleges that he was exposed to acoustic trauma in 
service from gun and artillery fire, resulting in tinnitus, 
bilateral hearing loss, and Meniere's disease.  He also 
claims his Meniere's disease developed secondary to hearing 
loss and tinnitus.  He claims he wore no hearing protection 
during service.  He also contends that he was treated for his 
acoustic disorders during service for one week in sick bay.  
He asserts continuity of symptomatology for dizziness, 
tinnitus, and hearing loss since service.  See original May 
2000 claim; April 2005 claim; June 2006 Notice of 
Disagreement (NOD); December 2005 VA examination; and March 
2007 Substantive Appeal.  His SPRs confirm that he served as 
a heavy antiaircraft gun crewman during service.  Overall, 
the Board acknowledges that the Veteran was clearly exposed 
to loud noise and acoustic trauma during service.  This fact 
is not in dispute.  

Regardless, STRs are negative for any complaint, treatment, 
or diagnosis of hearing loss, tinnitus, or Meniere's disease.  
His August 1948 discharge examination revealed that Veteran's 
hearing was normal according to a whispered-voice test, among 
several other tests utilized at that time.  But the Board 
finds this examination's probative value is somewhat 
diminished due to the fact that a more scientific and 
accurate International Standards Organization (ISO) 
audiometric test, which is utilized in current times, was not 
available in the 1940s.  Still, it is notable that the 
Veteran did not report symptoms of hearing loss, tinnitus, 
and Meniere's disease at his discharge examination, despite 
the Veteran's indications that he has had these disorders 
from the time of discharge from service.  Consequently, the 
Board must find that STRs, as a whole, provide evidence 
against the existence of  chronic hearing loss or tinnitus or 
Meniere's disorder during service.  But in making this 
determination, the Board emphasizes the Veteran is competent 
to currently report in-service symptoms of and treatment for 
tinnitus and hearing loss and Meniere's disease.  Layno, 6 
Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In fact, the 
Court has specifically held that tinnitus is a type of 
disorder capable of lay observation and description.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  

With regard to in-service treatment, in his March 2007 
Substantive Appeal, the Veteran asserted that he received in-
service treatment for his acoustic disorders and was placed 
in sick bay for one week.  But his STRs do not confirm this 
treatment.  Moreover, in a November 2003 VA treatment note he 
indicated that although he experienced acoustic symptoms 
during service, he did not have any hearing tests or ENT 
evaluation during service.  This contradicts his above 
statement that he was placed in sick bay for a week for 
treatment of these acoustic symptoms.  The credibility of a 
witness can be impeached by a showing of inconsistent 
statements, among other factors.  Caluza v. Brown, 7 Vet. 
App. 498, 506-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).  

Still, the laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  Ledford, 3 Vet. App. at 89.  
In fact, a claimant may establish direct service connection 
for a hearing disability initially manifest several years 
after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley, 5 Vet. App. 
at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  

In any event, post-service, the evidence as a whole is 
insufficient to establish continuity of symptomatology of 
hearing loss and tinnitus and Meniere's disease since 
service.  38 C.F.R. § 3.303(b).  In this regard, the Veteran 
and his family have asserted symptoms of these disorders 
since the Veteran's discharge from military service.  See 
March 2007 Substantive Appeal; June 2005 and February 2007 
lay statements from family.  Again, the Veteran and his 
family are competent to report in-service and post-service 
symptoms of hearing loss and tinnitus and Meniere's disease.  
Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  

However, the Veteran's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. 
Brown, 6 Vet. App. 465, 469(1994) (finding that the weight 
and credibility of evidence "is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  In other words, once 
evidence is determined to be competent, the Board must 
determine whether the evidence also is probative and 
credible.  The former, the Court has held, is a 
legal concept, which is useful in determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker, 10 Vet. App. at 74. 

The credibility of a witness can be impeached by a showing 
that his statements are inconsistent with other evidence of 
record or reveal blatant self interest, among other factors.  
As such, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) citing State v. Asbury, 
415 S.E.2d 891, 895 (W. Va. 1992).  In this regard, the 
earliest documented evidence of hearing loss and tinnitus and 
Meniere's symptoms is contained in private treatment records 
dated in March 1966.  Significantly, several private 
treatment notes dated in March 1966 reveal the "sudden 
onset" of symptoms Meniere's disease, left ear hearing loss, 
and tinnitus in October 1965 while operating an IBM machine.  
Importantly, neither these private treatment records nor 
subsequent private audiology records from the 1970s or 1980s 
record the Veteran stating that his audiological problems 
began during service in the 1940s, or that his hearing loss 
and tinnitus were due to military acoustic trauma.  Again, 
lay statements found in medical records when medical 
treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  The noted "sudden 
onset" of these disorders in the 1960s directly contradicts 
and outweighs the Veteran and his family's latter statements 
regarding the existence of audiological problems since 
discharge.  

In essence, the Board affords the Veteran and his family's 
lay statements less probative weight in light of the 
conflicting evidence upon discharge from service and for so 
many years thereafter.  Simply put, his lay contentions 
regarding his symptomatology are outweighed by his previous 
lay statements to medical providers in 1966, and by his STR 
discharge examination.  See generally Barr, 21 Vet. App. at 
310.  

It follows, also, that the Board finds no evidence of 
sensorineural hearing loss or other chronic disease within 
one year after the Veteran's separation from service. 
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board now turns to the issue of whether there is 
sufficient evidence of a nexus (i.e., link) between the 
Veteran's current bilateral hearing loss, tinnitus and 
Meniere's disease and his confirmed acoustic trauma during 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In this respect, the medical 
evidence of record on this determinative issue of nexus 
includes one unfavorable medical opinion from a VA examiner 
dated in December 2005 and one favorable medical opinion from 
a private physician dated in May 2005.  The claims folder 
also contains several instances where the Veteran's reported 
history of hearing loss and tinnitus since his military 
service was noted, but no actual opinion at to etiology was 
provided.  See e.g., VA otolaryngology note dated in January 
2004.  The Board concludes the negative VA opinion suggesting 
no nexus outweighs and is more persuasive than the favorable 
private opinion.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  It is not error for the Board 
to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).

Regarding the December 2005 opinion, a VA ear disease 
examiner opined that the Veteran's hearing loss, tinnitus, 
and Meniere's disease are "less likely as not" caused by or 
the result noise exposure during military service.  The 
examiner reasoned that there is no evidence in the STRs 
revealing the onset of hearing loss, tinnitus, or Meniere's 
disease during his military service.  The examiner pointed 
out that private treatment records reveal a "sudden onset" 
of these disorders in October of 1965, which is over 15 years 
after discharge.  The Board finds this opinion is entitled to 
great probative weight.  This opinion was thorough, supported 
by an explanation, based on a review of the claims folder, 
and supported by the evidence of record.  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  This medical opinion was 
clear and unequivocal in its assessment.  

As to the positive opinion, a private May 2005 North Alabama 
ENT physician (Dr. M.) opined that the Veteran's hearing loss 
and tinnitus are secondary to noise exposure during his 
military service.  However, this opinion was not based on a 
review of the substantive evidence in the claims folder, but 
rather was based on the reported history of the Veteran.  The 
Court has held that a medical opinion cannot be disregarded 
solely on the rationale that the medical opinion is based on 
a history provided by the Veteran.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  

On the other hand, the Board may reject a medical opinion if 
the Board finds that other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

In the present case, as discussed in detail above, the Board 
has rejected the Veteran and his family's lay statements 
regarding the in-service onset of his audiological symptoms.  
Private treatment notes dated in March 1966 reveal the 
"sudden onset" of audiological symptoms post-service in 
1965.  Contemporaneous medical findings may be given more 
probative weight than a medical opinion years later 
suggesting something else entirely.  See Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  Overall, the credible and 
probative evidence of record simply provides more support for 
the negative opinion of the VA examiner.  

In addition, absent service connection for the underlying 
hearing loss and tinnitus as discussed above, there is no 
basis to establish secondary service connection for current 
Meniere's disease.  See 38 C.F.R. § 3.310(a), (b)  

The Board emphasizes that although the Veteran is competent 
to report any symptoms of hearing loss or tinnitus or 
Meniere's disease he previously or currently has, he is not 
competent to render an opinion as to the medical etiology of 
his currently diagnosed audiological disorders absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  
As to his tinnitus, although as a lay person he is competent 
under recent caselaw to provide a nexus opinion for this 
disorder since it is subjective in nature, his lay assertions 
are still clearly outweighed by the other evidence of record.  
In addition, his lay assertions of a nexus for tinnitus, 
hearing loss, and Meniere's disease are not particularly 
probative when considered in the context of the documented 
post-service "sudden onset" of these disorders in March 
1966 private treatment notes.         

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the bilateral 
hearing loss, tinnitus, 


and Meniere's disease claims.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


